                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: ;} / I J-(
                                                                                      :}--0



 UNITED STATES OF AMERICA,
                                                               No. 12-CR-934-5 (RA)
                        V.

                                                                      ORDER
 YUCHANG MIAO,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On January 7, 2020, Defendant Yuchang Miao filed a letter seeking early termination of

his term of supervised release. Dkt. 598. Although the Government "takes no position," Dkt. 601,

the Probation Office has indicated that it consents to Mr. Miao' s request. Having considered the

Probation Office's position and having reviewed Mr. Miao's submission, the Court grants his

request for early termination of his term of supervised release.

SO ORDERED.

Dated:     February 12, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
